Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the Registration Statement (No. 333-163866) on Form S-3, the Registration Statement (No. 333-170692) on Form S-8 and the Registration Statement (No. 333-146777) on Post-Effective Admendment No.1 on Form S-3 to Form S-1/MEFof Retail Opportunity Investments Corp. of our report dated July 13, 2012, relating to our audit of the Statement of Revenues and Certain Expenses of Gateway Shopping Center, for the year ended December 31, 2011, included in this Current Report on Form 8-K. /s/ PKF O'Connor Davies A Division of O'Connor Davies, LLP New York, New York July 13, 2012
